Case 1:20-cv-22153-KMW Document 20 Entered on FLSD Docket 09/09/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 1:20-22153-CIV-WILLIAMS/TORRES

     MARK E. MUNRO,

            Plaintiff,

     v.                                                 Case No. 1:20-cv-22153-KMW

     I.C. SYSTEM, INC, EXPERIAN
     INFORMATION SOLUTIONS, INC.,
     and TRANS UNION LLC,

           Defendants.
     ________________________________________/

                           JOINT NOTICE OF SCHEDULED MEDIATION
                              PURSUANT TO SCHEDULING ORDER

            Pursuant to the Scheduling Order [Dkt. 19], the Court has selected Peter J. Grilli to

     mediate this matter. A mediation conference has been scheduled in this matter for Tuesday,

     December 15, 2020 at 9:30 a.m., via a Zoom conference hosted by Grilli Mediation.


     Dated this 9th day of September 2020.


     s/ Alexander James Adducci Taylor             s/ Joseph Charles Proulx
     Alexander James Adducci Taylor                Joseph Charles Proulx
     Florida Bar Number 1013947                    Florida Bar Number 0056830
     Sulaiman Law Group, Ltd                       Golden Scaz Gagain
     2500 South Highland Avenue, Suite 200         201 North Armenia Avenue
     Lombard, IL 60148                             Tampa, FL 33609
     Phone: 630-575-8181                           813-251-5500
     Fax: 630-575-8188                             Email: jproulx@gsgfirm.com
     Email: ataylor@sulaimanlaw.com                Counsel for I.C. System, Inc.
     Counsel for Plaintiff
Case 1:20-cv-22153-KMW Document 20 Entered on FLSD Docket 09/09/2020 Page 2 of 2




     s/ Charlotte A. Long
     Charlotte Ann Long
     Florida Bar Number 112517
     Quilling Selander Lownds Winslett Moser PC
     6900 N. Dallas Parkway, Suite 800
     Plano, TX 75024
     Phone: 214-560-5461
     Email: clong@qslwm.com
     Counsel for Trans Union LLC


                                 CERTIFICATE OF SERVICE
            I, Alexander James Taylor, an attorney, certify that on September 9, 2020, the
     foregoing document was filed electronically using the Court’s CM/ECF system, which will
     accomplish service on all counsel of record.



                                                     /s/ Alexander James Taylor
